Citation Nr: 0523383	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for normal pressure 
hydrocephalus due to carbon monoxide exposure.  

2.  Entitlement to service connection for petit mal seizure 
(claimed as a seizure disorder.  

3.  Entitlement to service connection for organic brain 
syndrome (claimed as dementia).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9, received in August 2004, the veteran 
indicated that he desired a personal hearing before the Board 
in Washington, DC.  In August 2005, prior to the scheduled 
hearing, the Board received notice from the veteran through 
his accredited representative that he desired a 
videoconference hearing in lieu of the scheduled in person 
hearing.  38 C.F.R. § 20.700(e) (2005).  The request was 
submitted within 60 days following the date of the letter 
notifying him of the scheduling of the Board hearing, 
pursuant to 38 C.F.R. § 20.702(c) (2005).  

Therefore, this case is REMANDED for the following additional 
action:  

The RO should schedule the veteran for a 
videoconference hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




